 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SCOTTSDALE INDEMNITY COMPANY,                         Case No.: 2:18-cv-00313-APG-VCF

 4          Plaintiff                                          Order for Status Report

 5 v.

 6 QUALITY MEDICAL IMAGING OF
   CALIFORNIA, INC. and QUALITY
 7 MEDICAL IMAGING, LLC,

 8          Defendants

 9         IT IS ORDERED that the parties shall file a status report on or before September 30,

10 2019.

11         DATED this 18th day of September, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
